Case:19-13953-KHT Doc#:55 Filed:01/27/20            Entered:01/27/20 14:18:09 Page1 of 2




                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF COLORADO

   In re:

   STEPHANIE L. SMALLFOOT,                            Chapter 13

   Debtor.                                            Case No. 19-13953-KHT


                           RESPONSE TO TRUSTEE’S
            MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS


   COMES NOW, Debtor, Stephanie L. Smallfoot, by and through undersigned counsel of
   record, and hereby responds to the Trustee’s Motion to Dismiss for Failure to Make Plan
   Payments as follows:

       1. The Debtor filed her Chapter 13 Voluntary Petition and Chapter 13 Plan on May
          9, 2019. The Debtor attended the §341 Meeting of Creditors on June 18, 2019.
          Debtor’s Chapter 13 Plan was confirmed on January 3, 2020.

       2. On January 10, 2020, the Chapter 13 Trustee filed a Motion to Dismiss for Failure
          to make Plan Payments. The Trustee alleges the Debtor was $599.98 behind in
          payments through December, 2019.

       3. Debtor has informed Counsel that she intends to pay $500.00 on February 5, 2020
          and again on February 20, 2020. She intends to pay $500.00 every 5th and 20th of
          the month until she is caught-up.

   WHEREFORE, Debtor, Stephanie L. Smallfoot, respectfully requests the Court Deny the
   Chapter 13 Trustee’s Motion to Dismiss for Failure to Make Plan Payments.

   DATED this 27th day of January, 2020.


                                               Respectfully Submitted,

                                                /s/ Robert V. Salter
                                               Robert V. Salter, #36820
                                               Attorney for Debtor
                                               Allstate Law Center, PC
                                               6850 W. 52nd Ave.
                                               Suite 102
                                               Arvada, CO 80002
                                               (720) 386-6025
Case:19-13953-KHT Doc#:55 Filed:01/27/20              Entered:01/27/20 14:18:09 Page2 of 2




                                CERTIFICATE OF SERVICE

   The undersigned hereby certifies that a true and correct copy of the foregoing Response
   to Trustee’s Motion to Dismiss for Failure to Make Plan Payments was served by
   placing the same in the United States Mail, first class postage pre-paid, this 27th day of
   January, 2020, to the following:

   Stephanie L. Smallfoot
   9559 W. Coal Mine Ave., #H
   Littleton, CO 80123

   Adam M Goodman (via ECF)
   Chapter 13 Trustee
   P.O. Box 1169
   Denver, CO 80201

   BARRETT FRAPPIER & WEISSERMAN, LLP (via ECF)
   4004 Belt Line Rd Ste. 100
   ADDISON, TX 75001

   Angela Hopkins (via ECF)
   9351 Grant Street, Suite 120
   Thornton, CO 80229
   Attorneys for Lexington Village One Condominium Association, Inc.


   /s/ Robert V. Salter
   Robert V. Salter
